Case 1:19-cr-10206-GAO Document 8 Filed 07/23/19 Page 1 of 6
Case 1-19-cr-10206-GAO-1 Document3 Filed in MAD on 06/19/2019 Page 1 of 6

U.S. Department of Justice

Andrew E. Lelling
United States Attorney
District of Massachusetts

 

 

Main Reception: (617) 748-3100 John Joseph Moakley United States Courthouse
I Courthouse Way

Suite 9200
Boston, Massachusetts 02210

June 17, 2019
Michael Bourbeau, Esq.

Re: United States v. David Pare
Criminal No.

Dear Mr. Bourbeau:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, David Pare (“Defendant”), agree as follows:

1. Change of Plea

At the earliest practicable date, Defendant will waive Indictment and plead guilty to count
one of the Information: Receipt of a Firearm and Ammunition while Under Indictment for a
Felony, in violation of 18 U.S.C. § 922(n). Defendant admits that he committed the crime specified
in that count and is in fact guilty.

2. Penalties

Defendant faces the following maximum penalties: incarceration for 5 years; supervised
release for 3 years; a fine of $250,000; a mandatory special assessment of $100; and forfeiture to
the extent charged in the Information.

Defendant understands that, if he is not a United States citizen, pleading guilty may affect
Defendant’s immigration status. Defendant agrees to plead guilty regardless of any potential
immigration consequences, even if Defendant’s plea results in being automatically removed from
the United States.

3. Sentencing Guidelines

The U.S. Attorney agrees, based on the following calculations, that Defendant’s total
“offense level” under the Guidelines is 15:

1
Case 1:19-cr-10206-GAO Document 8 Filed 07/23/19 Page 2 of 6
Case 1-19-cr-10206-GAO-1  Document3 Filed in MAD on 06/19/2019 Page 2 of 6

a) Defendant’s base offense level is 20, because the firearm was a semiautomatic
capable of accepting a large capacity magazine, and the defendant was a
prohibited person at the time of the offense (USSG § 2K2.1(a)(4)(B));

b) Defendant’s offense level is decreased by 2, because Defendant was a minor
participant in the criminal activity (USSG § 3B1.2(b)); and

c) Defendant’s offense level is decreased by 3, because Defendant has accepted
responsibility for Defendant’s crime (USSG §3E1.1).

Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant does not clearly accept
responsibility for the crime he is pleading guilty to committing; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category are reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

4, Sentence Recommendation

The U.S. Attorney agrees to recommend the sentence no greater than the following to the
Court:

a) incarceration at the low the Guidelines sentencing range as calculated by the
Court at sentencing, excluding departures;

b) a fine within the Guidelines sentencing range as calculated by the Court at
sentencing, excluding departures, unless the Court finds that Defendant is not
able, and is not likely to become able, to pay a fine;

c) 36 months of supervised release;

d) amandatory special assessment of $100, which Defendant must pay to the Clerk
of the Court by the date of sentencing; and

e) forfeiture as set forth in Paragraph 6.

2
Case 1:19-cr-10206-GAO Document 8 Filed 07/23/19 Page 3 of 6
Case 1-19-cr-10206-GAO-1  Document3 Filed in MAD on 06/19/2019 Page 3 of 6

5. Waiver of Appellate Rights and Challenges to Conviction or Sentence

Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

a) He will not challenge his conviction on direct appeal or in any other proceeding,
including in a separate civil lawsuit; and

b) He will not challenge his sentence, including any court orders related to
forfeiture, restitution, fines or supervised release, on direct appeal or in any
other proceeding, including in a separate civil lawsuit.

Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence will be final when the Court issues a written judgment after the sentencing hearing
in this case. That is, after the Court issues a written judgment, Defendant will lose the right to

appeal or otherwise challenge his conviction and sentence, regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in
the first place.

 

Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor engaged in
misconduct serious enough to entitle Defendant to have his conviction or sentence overturned.

6. Forfeiture

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local
law enforcement agency and turned over to the United States, during the investigation and
prosecution of this case, and consents to the forfeiture of all such assets.

7. Civil Liability

This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

3
Case 1:19-cr-10206-GAO Document 8 Filed 07/23/19 Page 4 of 6
Case 1-19-cr-10206-GAO-1 Document3 Filed in MAD on 06/19/2019 Page 4 of 6

8. Breach of Plea Agreement

Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw his guilty plea. Defendant’s breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
Agreement,

If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials
he provided to the government during investigation or prosecution of his case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

9, Who is Bound by Plea Agreement

This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

10. Modifications to Plea Agreement

This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

* * *

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Philip A. Mallard.
Case 1:19-cr-10206-GAO Document 8 Filed 07/23/19 Page 5 of 6
Case 1-19-cr-10206-GAO-1 Document3 Filed in MAD on 06/19/2019 Page 5 of 6

Sincerely,

ANDREW E. LELLING
United States Attorney

By: “7 3 e-———
Glenn A/MacKinlay
Chief, Organized Crime Gang Unit
Timothy E. Moran
Deputy Chief, Organized Crime Gang Unit

 

 
Case 1:19-cr-10206-GAQ,..Pacument,.8 .£dled 07/23/19 Page 6 of 6

ACKNOWLEDGMENT OF PLEA AGREEMENT

| have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney’s Office for the District of Massachusetts. There are no
unwritten agreements between me and the United States Attorney’s Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. I have received no prior offers to resolve this.

I understand the crime | am pleading guilty to, and the maximum penalties for that crime.
| have discussed the Sentencing Guidelines with my lawyer and | understand the sentencing ranges
that may apply.

I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charge against me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

[ am entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offense. I believe this Agreement is in my best interest.

    

eT PT
Defendant

   

 

Date:
I certify that |). ici are has read this Agreement and that we have discussed what it means.
I believe |)avid Parc understands the Agreement and is entering into it freely, voluntarily, and

knowingly. I also certify that the U.S. Attorney has not extended any other offers regarding a

change of plea in this case.
be

Vhehael
¥ Rttete

Attorney for fendént

Date: G it 14

 
